Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 09/23/2021.

Applicant’s arguments, see Remarks, filed 09/23/2021, with respect to claims 1-8 as invoking 35 U.S.C 112 (f) have been fully considered and are persuasive.  The 35 U.S.C Claim Interpretation of claims 1-8 has been withdrawn. However, a new 35 U.S.C 112 (f) Claim Interpretation against claims 6, 8, 11-16, 18, 20-26, 28 and 30-36 has been issued based on newly proposed claim amendments received 12/06/2021. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vincent Tassinari (Patent Attorney, Reg. No. 42,179) on 12/03/2021.

Please amend Claims 6, 13, 17, 18, 23, 27, 28, 33 and 37 as follows:

Claim 6, lines 10-11, please change ***made.***to *** made, 
wherein the predetermined number of pages is nine.***

Claim 13, lines 1-2, please change ***said another***to ***the other***


Claim 17, lines 8-9, please change ***made.***to *** made, 
wherein the predetermined number of pages is nine.***

Claim 18, lines 10-11, please change ***made.***to *** made, 
wherein the predetermined number of pages is nine.***

Claim 23, lines 1-2, please change ***said another***to ***the other***

Claim 27, lines 8-9, please change ***made.***to *** made, 
wherein the predetermined number of pages is nine.***

Claim 28, lines 11-12, please change ***issuable.***to ***issuable, 
wherein the predetermined number of pages is nine.***


Claim 33, lines 1-2, please change ***said another***to ***the other***

Claim 37, lines 8-10, please change ***issuable.***to *** issuable, 
wherein the predetermined number of pages is nine.***

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

5.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


7.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
 “a punch setting unit configured to make a…” in claims 6, 18 and 28.
“a setting unit configured to set a predetermined number of pages…” in claims 6, 18 and 28.
“a control unit configured to not allow…” in claims 6, 18 and 28.

8.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

a punch setting unit” corresponds to “Punch Hole Selection Area 525”. ‘A punch hole selection area 525 allows the user to designate the number of holes to be punched for finishing. Assume herein that no holes, two holes, three holes, two holes (double), and three holes (double) can be selected. Also, assume that the punching process is performed based on a value selected in the binding location selection area 524. The term "double" used herein refers to two rows. (See Applicant’s Drawing, Fig. 5, Punch Hole Selection Area 525 and Applicant’s Specification, Para. [0035]).

(b)       Claims 6, 18 and 28: “a setting unit” corresponds to “Print Setting UI 500”. ‘Fig. 5 illustrates a print setting user interface (UI) for a printer driver according to the first exemplary embodiment. A print setting UI 500 includes function selection tabs 501 to 503. Since there are a variety of printer driver functions, the print setting UI 500 has a mechanism in which print settings are implemented on different sheets depending on the type of the functions. In this case, "finishing" is selected as a function sheet and thus settings for an imposition process and finishing during printing can be made. (See Applicant’s Drawing, Fig. 5, Print Setting UI 500 and Applicant’s Specification, Para. [0035]).

(c)       Claims 6, 18 and 28: “a control unit” corresponds to “CPU 201”. ‘A central processing unit (CPU) 201 controls the information processing apparatus 102. (See Applicant’s Drawing, Fig. 2, CPU 201 and Applicant’s Specification, Para. [0027]).

9.	Dependent claims 8, 11-16, 20-26 and 30-36 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

10.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner’s Statement of Reasons for Allowance
11.       Claims 6, 8, 11-18, 20-28 and 30-37 are allowed.

12.       The following is an examiner’s statement of reasons for allowance:

Referring to claim 6, the prior art searched and of record neither anticipates, makes obvious nor discloses or suggests in the claimed combinations the claimed subject matter of independent claim 6 and similar independent claim(s) 17, 18, 27, 28 and 37.  

(US PG. Pub. 2012/0092713 A1) discloses in Sect. [0039], the reuse determining section 24 compares print setting information (e.g., security printing, stapling, and punching) corresponding to the printing job stored in the printing-data storing section 22 with a setting table shown in FIG. 5 in which reusability is set in advance and determines whether the print setting information is print setting information for reusable sheets.  The printing data is data of unreusable sheets if, as shown in FIG. 5, a level of security printing is level 3 (a level for prohibiting viewing by people other than the user), a stapling function is set, a hole punching function is set ON, printing using reverse side paper is set, or a printing medium is printed five or more times by a reuse paper using function.
	
	Additionally, Nakano (US PG. Pub. 2018/0162674 A1 A1) discloses in Sect. [0092]-[0093], The punch unit 60 is comprised of a punch shift unit 61 provided with 
punch blades 62 and die holes 63, and a fix portion 69 provided with a dust box 
67 and the like.  The punch blade 62 is configured to reciprocating-shift by rotation of a punch cam 64 with respect to the die hole 63.  The punch cam 64 is provided with two-hole cams 64WC to punch two punch holes on the opposite sides with the center of the sheet therebetween, and three-hole cams 64TC to punch a hole in the center of the sheet and punch on the opposite sides. In the punch shift unit 61, in order to shift in the direction crossing the sheet transport direction, rotation of a shift motor 61M provided in the fix portion 69 including the dust box 67 engages in a shift rack 66 fixed to the punch shift unit 61 via a shift gear 61G.  Accordingly, according to drive of forward/backward rotation of the shift motor 61M, the punch shift unit 61 shifts in the right-and-left direction 
punch blades 62TP are provided in three portions, and two-hole die holes 63WD and three-hole die holes 63TD correspond thereto respectively.

In particular, the applied references of Hagiwara (US PG. Pub. 2012/0092713 A1) and Nakano (US PG. Pub. 2018/0162674 A1) fails to disclose and would not have rendered obvious the following limitations of independent claim 6 and similar independent claim(s) 17, 18, 27, 28 and 37:
	“a punch setting unit configured to make a first punch setting for punching one row of holes in one sheet, and configured to make a second punch setting for punching a number of rows of holes in one sheet;
	a setting unit configured to set a predetermined number of pages to be arranged on one surface of one sheet; and
	a control unit configured to not allow the second punch setting and the setting of the predetermined number of pages to be arranged on one surface of one sheet to be both made, and configured to allow the first punch setting and the setting of the predetermined number of pages to be arranged on one surface of one sheet to be both made,
	wherein the predetermined number of pages is nine.”, since the references fail to specify a predetermined number of pages required for the hole punch process as a total 
	Therefore, whether taken individually or in combination, the prior arts of Hagiwara (US PG. Pub. 2012/0092713 A1) and Nakano (US PG. Pub. 2018/0162674 A1), as well as prior art(s) searched fails to explicitly teach the claimed limitations as required by independent claims 6 and similar independent claim(s) 17, 18, 27, 28 and 37.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/DARRYL V DOTTIN/Examiner, Art Unit 2677